DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the fixed-in-space cannula" in line 10.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted as referring to the “a cannula coupled to the structural” but being coupled to a fixed in space arm does not necessarily mean the cannula would also be fixed in space. The claim needs to clarify that the cannula is also fixed in place. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Richard (US Pub 2009/0221966).
With respect to claim 1, Richard discloses a rotating assistant port device (See figures 2, 3 and 5 below), comprising: a body wall protective sleeve (fig 5, 421); a sleeve mount (fig 3, 325) coupled to the body wall protective sleeve; an outer hub (See fig 3 below) removably attached to the sleeve mount; and an inner hub  (fig 3, 330) captured between the sleeve mount and the outer hub, the inner hub including a cannula port (fig 2, 332a) and an assistant port (fig 2, 332b), the inner hub being rotatable relative to the outer hub and around a cannula inserted through the cannula port and fixed in space (paragraph 33, inner hub is rotatable around the outer hub), the assistant port being configured to accommodate insertion of a hand operated instrument (tools can be inserted into the ports, paragraph 21), the hand operated instrument and the assistant port being rotatable together around the cannula and the cannula port as the inner hub rotates around the cannula and the cannula port (paragraph 33). With respect to claim 2, Richard discloses wherein the assistant port is configured to accommodate insertion of an assistant cannula, the hand operated instrument being inserted through the assistant cannula (paragraph 21, can have tubes inserted through the seals). With respect to claim 3, Richard discloses further including a seal (see fig 3 below) between the inner hub and the sleeve mount. With respect to claim 4, Richard discloses further including a seal (See fig 3 below) in the cannula port. With respect to claim 5, Richard discloses further including a seal insert (See fig 3 below) in the assistant port. With respect to claim 6, Richard discloses further including finger grips (see fig 2 below) in the inner hub to use for rotation of the at least one assistant port around the cannula port. With respect to claim7, Richard discloses further including a cannula clamp (fig 3, 310a) rotatably attached to the inner hub at the cannula port, the cannula clamp clamping around a cannula inserted into the cannula port. With respect to claim 8, Richard discloses wherein the outer hub is attached to the sleeve mount with a release mechanism (paragraph 25, threaded arrangements). With respect to claim 9, Richard discloses wherein the outer hub engages threads (paragraph 25, threaded arrangements between sleeves and housings) formed in the sleeve mount. With respect to claim 10, Richard discloses further comprising a seal between the inner hub and the sleeve mount, the seal being configured to enable the inner hub to rotate with respect to the sleeve mount while an insufflation pressure is maintained in the sleeve (paragraph 21, seals are maintained when tools are inserted and exited). With respect to claim 12, Richard discloses further comprising a circular elastomeric element, and wherein the body wall protective sleeve is coupled to the circular elastomeric element (fig 5, 420b).
With respect to claim 13, Richard discloses rotatable assistant port kit, comprising: a first wound (fig 5, 421) protector and a second wound protector (fig 9, 621) each including a body wall protective sleeve and a sleeve mount coupled to the sleeve (both use 300), the sleeve of the first wound protector being for a first body wall thickness, and the sleeve of the second wound protector being for a second body wall thickness different from the first body wall thickness (paragraph 43, inflate to different diameters); an outer hub (See fig 3 below) attachable to the sleeve mount of one of the first and second wound protectors; and an inner hub  (fig 3, 330) between the outer hub and the sleeve mount, the inner hub including a cannula port (fig 2, 332a) and one or more assistant ports (fig 2, 332b); wherein the inner hub is rotatable relative to the outer hub and around a fixed-in-space cannula inserted through the cannula port, and as a result the one or more assistant ports rotate around the fixed-in-space cannula as the inner hub rotates around the fixed-in space cannula (paragraph 33). With respect to claim 14, Richard discloses further comprising: a rotary lip seal; and one or more seal inserts, the one or more seal inserts allowing for sealing around the fixed in space cannula inserted through the cannula port (paragraph 36). With respect to claim 15, Richard discloses further comprising a first seal that accommodates instruments of a first size and a second seal that accommodates instruments of a second size different from the first, size (paragraph 36 different seals can be used (paragraph 21, different sized tools can be used).

    PNG
    media_image1.png
    920
    746
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard (US Pub 20090221966) in view of Holop et al. (US 2011/0277775)
With respect to claims 11 and 16 Richard discloses the claimed invention except for the cannula is fixed in space by a teleoperated robot. 
Holop discloses a cannula (fig 17, 1460) being fixed in space by a teleoperated robot (Fig 2A, 200) to allow for better control and allow for remote operation from the patient (paragraph 5).
It would have been obvious to one of ordinary skill the art to modify the device of Richard to include the cannula is fixed in space by a teleoperated robot in view of Holop in order to allow for better control and allow for remote operation from the patient.
With respect to claim 17, Richard discloses a surgical system (See figs 2, 3 and 5 above) comprising: a cannula (paragraph 21, tubes and endoscopes use the access device); and a rotating assistant port device (fig 2, 3 and 5), the rotating assistant port device comprising: a body wall protective sleeve (Fig 5, 421); a sleeve mount (see fig 3 above) coupled to the body wall protective sleeve; an outer hub (fig 2, 325) removably attached (paragraph 25) to the sleeve mount; and an inner hub (fig 3, 330) captured between the sleeve mount and the outer hub, the inner hub including a cannula port (fig 2, 332a) and an assistant port (fig 2, 332b), the inner hub being rotatable relative to the outer hub and around the fixed-in-space cannula inserted through the cannula port (paragraph 33), the assistant port being configured to accommodate insertion of a hand operated instrument (paragraph 21), the hand operated instrument and the assistant port being rotatable together around the cannula and the cannula port as the inner hub rotates around the cannula and the cannula port (paragraph 33). With respect to claim 18, Richard discloses further including finger grips (See fig 2 above) in the inner hub to use for rotation of the at least one assistant port, around the cannula port. With respect to claim 19, Richard discloses further including a cannula clamp (fig 3, 310a) rotatably attached to the inner hub at the cannula port, the cannula clamp clamping around a cannula inserted into the cannula port. With respect to claim 20, Richard discloses wherein the outer hub is attached to the sleeve mount with a release mechanism (paragraph 25, threaded or bayonet connection).
Richard does not disclose a structural arm fixed-in-space relative to a patient and the cannula is coupled to the arm.
Holop discloses a structural arm (fig 2A, 238) fixed-in-space relative to a patient and the cannula (fig 17A, 1460) coupled to the arm to allow for better control and allow for remote operation from the patient (paragraph 5).
It would have been obvious to one of ordinary skill the art to modify the device of Richard to include a structural arm fixed-in-space relative to a patient and the cannula is coupled to the arm in view of Holop in order to allow for better control and allow for remote operation from the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110201883 A1 discloses a cannula with multiply sized openings
US 20110124967 A1 discloses an access device with various seals
US 20100081995 A1 discloses an access device with various ports and seals
US 20100081882 A1 discloses an access device with various ports and seals
US 8206294 B2 discloses an access device with various ports and seals
US 5906577 A discloses an access device
US 5954687 A discloses an access device
US 5984921 A discloses an access device with seals
US 6068593 A discloses an access device
US 6077288 A discloses an access device



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773